PIERCE, Judge.
This is a companion case to Evanoff v. City of St. Petersburg, Appellee, Fla.App., 186 So.2d 68, opinion wherein has been this day filed. The facts in each case arise out of the same transaction, and the factual highlights are set forth in Evanoff v. City of St. Petersburg. In each case the trial Judge entered Summary Judgment in favor of the defendant City. In the companion St. Petersburg case, we have reversed the lower Court. In the instant case we must affirm.
At the time the accident occurred, wherein plaintiff was severely injured, at 31st Street and 9th Avenue North, in St. Petersburg, the police cruisers of the City of Madeira Beach had already ceased to participate in the pursuit. The record before this Court reflects that, a considerable distance past, back on Central Avenue, the Madeira Beach cruiser had a minor collision and to some extent became disabled, at least it gave up the chase and left the pursuit to the St. Petersburg police cars. Therefore, whether by accident or design, whether by the hand of providence or otherwise, the Madeira Beach constabulary had abandoned, to all intents and purposes, their part in the theretofore joint pursuit enterprise.
It follows therefore that at the critical time of the collision between the robbery suspect’s car and the Evanoff car, Madeira Beach was no longer participating in the pursuit. The trial Judge was therefore eminently correct in entering his order in the instant suit.
Affirmed.
ALLEN, C. J., and DEKLE, PIAL P., Associate Judge, concur.